Citation Nr: 0945681	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  02-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant and observers




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to April 1968; 
from June 1968 to September 1972; and from July 1974 to 
September 1978.  He died in July 1991.  The appellant is his 
surviving spouse.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Winston-Salem, North 
Carolina.  

The appellant appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in April 2003.  A 
transcript of the hearing is of record.  

In September 2003, the Board remanded this matter for further 
development.  

In December 2006, the Board requested a VHA opinion on the 
cause of the Veteran's death and its relationship, if any, to 
his period of service.  

In a July 2007 decision, the Board denied entitlement to 
service connection for the cause of the Veteran's death.  
Thereafter, the appellant appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court) .

In July 2009, the Court remanded the July 2007 decision back 
to the Board for readjudication and the issuance of a new 
decision.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2009 letter, the appellant's attorney, Francis 
Jackson, noted that the appeal had been remanded from the 
Court to the Board.  He stated that this letter was to inform 
the Board that he would continue to represent the appellant 
on the remand.  He requested that the letter be treated as a 
formal request for a hearing.  He noted that the appellant 
would like to have a hearing at her local VARO via a Travel 
Board hearing.  He further indicated that the appellant would 
be presenting additional evidence in the form of testimony at 
that time.  

Per the appellant's request and in order to comply with due 
process requirements, the case is REMANDED for the following 
action:

The appellant should be scheduled for a 
Travel Board before a Veterans Law Judge 
at the RO.  Notice of the scheduled 
hearing should be placed in the claims 
file.

Thereafter, the case should be returned 
to the Board for final appellate review 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

